           Case 1:20-cv-01127-AWI-SAB Document 16 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   ERNIE HERNANDEZ, III,                             Case No. 1:20-cv-01127-AWI-SAB

12                 Plaintiff,                          ORDER STRIKING PLAINTIFF’S
                                                       UNSIGNED MOTION FOR AN
13          v.                                         EXTENSION OF TIME

14   A. HOLT, et al.,                                  (ECF No. 15)

15                 Defendants.                         THIRTY-DAY DEADLINE

16

17         Ernie Hernandez, III (“Plaintiff”), a state prisoner, is appearing pro se and in forma

18 pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On October 14, 2014, an order

19 issued granting Plaintiff thirty days in which to file an amended complaint. On November 12,
20 2020, Plaintiff filed a motion for an extension of time to file his amended complaint. However,

21 the motion is unsigned.

22         Unsigned documents cannot be considered by the Court, and Plaintiff’s motion for an

23 extension of time to file an amended complaint shall be stricken from the record on that ground.

24 Fed. R. Civ. P. 11(a); Local Rule 131(b).

25         Accordingly, IT IS HEREBY ORDERED that:

26         1.      Plaintiff’s motion for an extension of time to file an amended complaint is

27                 stricken from the record;

28         2.      Plaintiff SHALL FILE his amended complaint within thirty (30) days of the date


                                                   1
            Case 1:20-cv-01127-AWI-SAB Document 16 Filed 11/16/20 Page 2 of 2


 1                  of service of this order; and

 2          3.      Failure to comply with this order will result in the imposition of sanctions, up to

 3                  and including dismissal of this action.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        November 16, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
